Williams, J.,
dissenting:
I dissent earnestly from this judgment, and from the reasons given in support of it in the opinion just filed. It puts an additional burden upon the defendant bank not resulting from the commercial contract between it and its depositor. When an account is opened at a bank by the deposit of money the depositor leaves his genuine signature with the hanker for his guidance and protection in the payment of checks. When checks are presented hearing this signature they must not he refused, but if the signature is a forgery, no matter how skillfully it is done or how difficult of detection, they must not he paid. 'The contract which the commercial law raises upon the deposit of money with a hanker, is that the deposit shall be paid out only to the depositor or his order. Payment upon a forged check is therefore no payment and in no way affects the depositor. But if the depositor executes a check and for any reason leaves it on his table where it is found by another, who fills it up, presents it at bank and receives payment upon it, this is a good payment by the bank, and the loss is that of the depositor for the check was signed by him. If instead of leaving his cheek upon the table the drawer had deposited it in a drawer within his safe, locked the safe, and put the key away in a box in his office precisely as Mr. Robb did with his stamp, nevertheless if a clerk or employee had taken the key from the box, unlocked the safe, abstracted the check and used it for his own benefit, its payment by the bank would have bound the depositor. His loss would have been due not to the failure of the hanker to distinguish his genuine signature but to the crime of his employee who had obtained it surreptitiously. One of two innocent persons must suffer because of the payment of the check, and the law determines that the loss shall fall upon him whose act or omission made the loss possible. If the depositor had not signed his check and left it where it was possible for a criminal l;> appropriate it, palpably the loss could not have happened. Tliis principle rules the case now before us. It is conceded that Mr. Robb caused the stamp to be made with which this check was executed. He says he only intended to use it for a particular purpose, but it is perfectly apparent that he intended his signature produced by this stamp should be recognized as his by the friends and acquaintances who should receive it, as it certainly would be. *458bThe signatures made by it as they are presented to us in the paper-books, when placed by the side of admittedly genuine signatures are indistinguishable from them. Now this stamp belonged to him, was made under his direction, and for his use. Tt was intended for the rapid production of his signature. It was in his possession. He was bound to take care of it as safely as of his own signature made by himself with Ms own hand. He was bound to do this at his peril. There is no question of reasonable or sufficient care in the case. As with the signed check so with this stamp signature. When he put it in his safe and left the key where it was possible for any one to get it and so gain admission to the safe,'lie exposed himself to the loss that might follow, and that loss is his. , He seeks in this action to put his own proper loss upon the bank that paid the checks by alleging that the checks were forged. .But they were not forged. The signature was his. He prepared it. All that can be said is that he did not affix it to the checks. But he had prepared it so that any one could affix it to a check or any other paper and when so affixed it was absolutely impossible to tell that it had not been done by him. There would be some justification for his claim upon the bank if he had advised the banker that he had prepared such a signature that might by a possibility be clandestinely gotten from his possession, and given him an impression made by it and poMted out, if he could have done so, how it might be distinguished from Ms- signature as made by a pen, but he did nothing of the kind. If the bank is not protected by his signature made by means of Ms own private stamp, if they are bound at their peril to know and discriminate between his signature made with his pen and that made with his private stamp, then he has by the use of the stamp very greatly increased the responsibility and peril of the banker without so much as givmg him notice or affording the slightest intimation of the necessity for additional vigilance in scrutinizing checks purporting to bear his signature. Upon every rule of commercial law and upon every consideration of equity and good conscience, the judgment entered in the court below in this case should be reversed and judgment should be entered here in favor of the defendant.
Stekrett, C. J., concurring:
I fully concur in the foregoing dissenting opinion.